Citation Nr: 1517966	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  13-09 260A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for service-connected tinnitus, rated as 10 percent disabling.

2.  Entitlement to service connection for problems in both eyes/lazar surgery on eyes, to include as secondary to diabetes mellitus, type II.

3.  Entitlement to service connection for sleep apnea


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1976 to August 1976.

These matters come before the Board of Veterans Appeals (Board) from August 2011, February 2012 and October 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In August 2011, the RO denied a rating in excess of 10 percent for tinnitus.  In February 2012, the RO denied service connection for problems in both eyes and declined to reopen a claim for service connection for diabetes mellitus, type II (hereinafter diabetes) that had been denied by the Board in a January 2010 decision.  In October 2012, the RO denied service connection for sleep apnea.  The Veteran appealed all issues decided in these rating decisions other than the continued denial of service connection for diabetes; at this time, new and material evidence sufficient to reopen that claim has not been received and, therefore, the Board does not have jurisdiction to further consider whether service connection for diabetes is warranted.

The issue of service connection for otitis media has been raised by the record in a February 2014 statement from the Veteran's representative, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran's service-connected tinnitus is assigned a 10 percent rating, the maximum rating authorized under Diagnostic Code 6260.

2.  Evidence suggests that the symptoms of pain in the ears, jaw and face may be related to otitis media which is not service connected; based on a February 2014 statement from the Veteran's representative, the Board has referred a claim for service connection to the RO.
3.  There is medical evidence of bilateral eye problems related to the Veteran's diagnosed diabetes; the Veteran is not service-connected for diabetes.

4.  There is medical evidence that the Veteran has a current diagnosis of sleep apnea. 

5.  There is no evidence of eye problems or problems sleeping during service, within one year after service, or for many years thereafter.

6.  There is no probative evidence of a link between the Veteran's current eye problems and/or sleep apnea and his military service or to another disability that is currently service-connected.


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular disability rating in excess of 10 percent for tinnitus. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2014).

2.  The criteria for service connection for problems in both eyes/lazar surgery on eyes have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.310 (2014).

3.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, in a March 2011 pre-adjudication letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate a claim for an increased rating.  In an April 2013 statement of the case, the RO outlined the criteria considered for tinnitus pursuant to Diagnostic Code 6260.  In January 2012 and June 2012 pre-adjudication letters, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate a claim for service connection.  The Board finds that the duty to notify has been satisfies and the Veteran was made of aware of the evidence necessary to substantiate his claims.

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), VA treatment record, and private treatment records as identified and authorized by the Veteran.  Further, he and his representative have submitted statements in support of his claims.

The Board acknowledges the lack of VA examinations regarding the etiology of the Veteran's eye problems and his sleep apnea; however, such examinations are unnecessary in this case.  In this regard, VA must provide an examination when (1) there is evidence of a current disability, (2) evidence establishing an 'in-service event, injury or disease,' or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, there is no evidence of either a disability in service or a presumptive disability within one year of discharge from service.  Further, there is no medical evidence indicating a link between any current disorder on appeal and service.  As such, the requirement for VA to provide an examination does not arise in regard to the Veteran's eye claim or his sleep apnea claim.  The Board finds that there is sufficient evidence in this case to decide the claim without prejudice to the Veteran.

The Veteran was provided audiological examinations in July 2011 and October 2011.  The Board finds these examinations adequate to address the rating for the ringing in the Veteran's ears.  As a matter of law, the Veteran is receiving the highest possible schedular rating for tinnitus; as such, additional examination regarding the Veteran's tinnitus would be of no benefit. 

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II. Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014). 

The Veteran has been assigned a 10 percent rating for his tinnitus, otherwise known as "ringing in the ears", under 38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.   The maximum schedular rating for this particular disability is 10 percent. 38 C.F.R. § 4.87, DC 6260.  As such, the Veteran has been assigned the maximum schedular rating available for the ringing in his ears for the entire appeal period. Id.   As there is no legal basis upon which to award a higher schedular evaluation for tinnitus, the Veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board acknowledges the Veteran's argument in an April 2013 statement that he deserves a higher rating because of pain in the ears, jaw and face.  In recognition of this allegation, the Board has referred a claim for service connection for otitis media which appears to be causing these symptoms to the RO for consideration.  See February 2014 Representative Statement (indicating treatment for otitis media during service and that such condition caused severe pain).

III. Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

(a) Eye Problems

Initially, the Board notes that the Veteran's argument regarding his eyes centers on his belief that he had diabetes mellitus, type II in service and he now has bilateral eye issues.  

Under 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

As mentioned in the Introduction, service connection for diabetes was denied by the Board in a January 2010 decision.  In December 2011, the Veteran filed a claim for problems in both eyes.  He related he had received injections and had lazar surgery.  He indicated he was told that diabetes was the cause of the problems in his eyes.  The RO took this statement as a claim to reopen his claim for service connection for diabetes.  
Generally, a claim which has been denied in an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

In February 2012, the RO declined to reopen the claim for service connection for diabetes finding that new and material evidence had not been provided.  In addition, the RO denied service connection for eye problems as secondary to diabetes.  The Veteran appealed the denial of service connection for his eye problems.  Besides additional VA treatment records, no further or additional evidence was provided to support a reopening of his claim for diabetes.

At this time, because the Veteran has not established entitlement to service connection for diabetes, service connection for eye problems as secondary to that disability cannot be granted.  

As to whether service connection is warranted on a direct basis, there is no evidence in the Veteran's STRs that he had eye problems during his five months of military service.  Despite his contention that he was wearing eye glasses on entry into service and that his eyes were dry and watery during service, the contemporaneous evidence contained in his STRs indicates he was not wearing eye glasses and there is no record of complaint as to dry or watery eyes.  Eye problems, to include cataracts of the left eye and dry eye, do not appear in the record until decades after service and after the Veteran received a diagnosis of diabetes which he, himself, claims caused his eye problems.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against the claim for service connection for eye problems.  As such, the benefit of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

(b) Sleep Apnea

In May 2012, the Veteran filed a claim for service connection for "sleep disturbances" which he indicated he had experienced for many years "probably" while he was in the military.  In a June 2012 statement, the Veteran's sister indicated he had snored loudly for many years and his breathing problems began when he returned from the Army.  

A review of the Veteran's STRs does not reveal concerns regarding sleep or breathing.  In addition, there is no evidence of diagnosed sleep apnea prior to private treatment records dated in 2003, 27 years after separation from service.  The long period of time that passed between the Veteran's period of service and evidence of a firm diagnosis of sleep apnea weighs against the claim for a direct connection to service.  See Maxson v. Gober, 230 F.3d 1330, 1333   (Fed. Cir. 2000) (holding that a proper consideration for the trier of fact is the amount of time that has elapsed since military service).

Based on review of the evidence, the Board finds that two criteria necessary for a grant of service connection have not been met.  First, the record does not provide competent evidence of incurrence of sleep apnea or any sleep disability during the Veteran's 5 months of service.  In addition, despite the Veteran's sister's indication that she recalled him snoring loudly after returning from service, such statement does not provide competent evidence that his disability was incurred in service or is related thereto.  Given the absence of any evidence regarding sleep disturbances until 2003, the Board must find that the preponderance of the evidence is against the claim for service connection for sleep apnea.

Because the preponderance of the evidence is against the claim, the benefit of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



ORDER

Entitlement to an increased rating in excess of 10 percent for tinnitus is denied.

Entitlement to service connection for problems in both eyes/lazar surgery on eyes is denied.

Entitlement to service connection for sleep apnea is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


